In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15-1915

CARMEN CAROTHERS,
                                                  Plaintiff-Appellant,

                                  v.


COUNTY OF COOK, et al.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 12 C 6620 — Joan Humphrey Lefkow, Judge.


 ARGUED NOVEMBER 12, 2015 — DECIDED DECEMBER 21, 2015


   Before BAUER, FLAUM, and MANION, Circuit Judges.
    BAUER, Circuit Judge. Plaintiff-appellant, Carmen Carothers
(“Carothers”), filed a second amended complaint against the
Office of Transitional Administrator, Earl Dunlap, and the
County of Cook (collectively, the “Defendants”). Carothers
alleged disability discrimination in violation of the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), as well
as race discrimination, sex discrimination, and retaliation in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
2                                                    No. 15-1915

§ 2000e et seq. (“Title VII”). The district court granted the
Defendants’ motion for summary judgment, and Carothers
appealed. For the reasons that follow, we affirm the district
court’s opinion.
                      I. BACKGROUND
    The Office of the Transitional Administrator is a federal
agency that oversees the operation of the Cook County
Juvenile Detention Center (the “JDC”). Earl Dunlap is the
Transitional Administrator in charge of transferring adminis-
tration of the JDC from the federal government to Cook
County. Carothers, an African-American woman, was hired by
the JDC in August 2005. Carothers served as an Administrative
Assistant 1/Hearing Officer. The position involves compiling
statistics, inputting data and creating reports, as well as
serving as a hearing officer to adjudicate juvenile detainee
grievances.
   On or about June 22, 2009, Carothers was involved in a
physical altercation with a juvenile detainee during a riot at the
JDC, in which Carothers injured her hands and went on a leave
of absence. While on leave, Carothers applied for worker’s
compensation and eventually entered into a settlement with
Cook County.
    On July 16, 2009, Diana Anderson (“Anderson”), the
Director of Human Resources at the JDC, sent Carothers a
letter acknowledging the injury to her hands and that the JDC
was “able to make reasonable accommodations to your job
duties that will not require the use of your injured hand.” The
letter also reminded Carothers that pursuant to the JDC’s
policy, she could not return to work until she had scheduled an
No. 15-1915                                                     3

appointment with the Cook County Department of Resources’
Medical Division (“Medical”) and received clearance to return
to work.
   On December 2, 2009, Anderson sent Carothers a letter
acknowledging that Medical released Carothers to return
to work with restrictions. The letter noted that Carothers’
doctor had restricted her from interacting with the juvenile
detainees, which her job as an Administrative Assistant 1/
Hearing Officer required. The letter further suggested that
Carothers review available positions at the JDC posted on
www.careerbuilder.com (“CareerBuilder”) and to contact
Anderson if Carothers believed she was qualified for any
position.
    On December 10, 2009, Carothers faxed Anderson a letter
stating that she could not find a position on CareerBuilder that
accommodated her restriction. On January 12, 2010, Anderson
sent Carothers a letter stating that since there were no available
positions that accommodated Carothers’ restrictions, “[the
JDC] ask[s] that you contact the Pension Board … to apply for
Disability Benefits.” Rather than contact the Pension Board,
Carothers proceeded to send five letters to Anderson from
January 22, 2010, through February 25, 2010, all of which
inquired whether there were any open positions that accom-
modated her disability.
   On March 15, 2010, William Kern (“Kern”), Deputy
Executive Director of the JDC, received a memorandum from
Deputy Transitional Administrator Brenda Welch informing
him that Carothers was returning to work and that he would
be her supervisor. On March 16, 2010, Carothers returned to
4                                                    No. 15-1915

the JDC as an Administrative Assistant 1/Hearing Officer.
Upon her return, Carothers received a written job description
for the Administrative Assistant 1/Hearing Officer position.
The job description included conducting due process hearings
for juvenile detainees, as well as handling juvenile detainee
grievances. Carothers signed the job description, but wrote: “[I]
was not a[] hearing officer when I [first] received [the posi-
tion].” But Carothers does not dispute that between March
2007 and October 2007, Carothers completed over 188 disci-
plinary due process hearings for juvenile detainees.
    After her return, Carothers worked primarily with data
entry. In October 2010, Kern informed Carothers that she had
to take Physical Restraint Techniques (“PRT”) training and De-
escalation training on October 28 and 29, 2010, to assist with
her position as a hearing officer. Later that day, Carothers
requested both of those days off due to previously scheduled
doctors’ appointments. Kern denied this request, so Carothers
submitted it to a different Deputy Executive Director, who
approved. As a result, Kern informed Carothers that she had
to take De-escalation training on December 22, 2010, and PRT
training on December 27, 2010. Kern also directed Carothers to
observe three hearing officers conduct hearings at the JDC by
December 31, 2010.
    On December 22, 2010, Carothers gave Kern a letter dated
December 13, 2010, that was written by James M. Campbell,
who disclosed that he had been counseling Carothers since
January 2010. The letter stated: “[d]ue to a recent traumatic
incident that resulted in a high degree of anxiety, I feel that it
would be advisable to have [Carothers] avoid working with
children at this time.” Kern forwarded the letter to Anderson,
No. 15-1915                                                            5

who then informed Carothers that her request to avoid
working with children was denied. Anderson directed
Carothers to continue performing the job functions of an
Administrative Assistant 1/Hearing Officer, which included
adjudicating due process hearings for juvenile detainees.
    Carothers completed the PRT training on December 22,
2010. On December 29, 2010, Kern learned that Carothers had
failed to attend the De-escalation training that occurred earlier
that day.1 Kern confronted Carothers about this, but she
explained that she did not attend because she did not know
where the training was located. Kern did not believe her, since
the De-escalation training occurred in the same room as the
PRT training, there was only one room at the JDC where
training was conducted, and the room was about 15 feet from
Carothers’ office. Shortly thereafter, Kern recommended to the
Government and Labor Relations Unit that Carothers be
disciplined.
   On December 29, 2010, after Kern confronted Carothers
about missing De-escalation training, Carothers began to
shadow other hearing officers at the JDC in accordance with
Kern’s directive. During the shadowing, however, Carothers
became nauseous and fainted. She was taken by ambulance to
a hospital, but was released that same day.
   On January 3, 2011, Anderson sent Carothers a letter stating
that because she left in an ambulance she could not return to


1
  The record is unclear why there is a discrepancy regarding which dates
the PRT and De-escalation training were originally scheduled for and when
they actually occurred.
6                                                   No. 15-1915

work until the JDC received paperwork from Carothers’ doctor
clearing her to return to work. The following day, Anderson
sent a letter to Carothers indicating that she received the
paperwork from Carothers’ doctor, but it indicated that
Carothers should avoid working with children. Because
Carothers’ position involved daily interaction with juvenile
detainees, Anderson requested that Carothers undergo a “fit
for duty” examination, and informed her that she needed to
report to Medical in order to be released to “full duty.”
    On January 7, 2011, a physician at Medical evaluated
Carothers and found that she could return to work, but
should have “no contact with residents.” On January 12, 2011,
Anderson sent Carothers a letter stating that since one of
the “primary responsibilities” of an Administrative Assistant 1/
Hearing Officer was interacting with juvenile detainees, she
was going to refer Carothers to the Pension Board to apply for
disability. Anderson also spoke with Carothers and informed
her that she could not return to her original position due to her
restriction regarding working with the juvenile detainees, and
advised her to research and apply for another job at the JDC.
    On February 8, 2011, Anderson sent Carothers a letter
informing her that she was out on an unexcused leave and she
had to either return to work or apply for permanent disability.
The letter also stated that although Carothers had submitted
her application for disability, she had not yet provided all of
the required documentation. Anderson gave Carothers until
February 18, 2011, to submit her completed disability paper-
work, or until February 16, 2011, to schedule an appointment
with Medical to receive clearance to return to work.
No. 15-1915                                                     7

    On February 14, 2011, Carothers sent Anderson a fax
stating that the “disability paperwork has already been
submitted.” However, that same day the Disability Benefit
Department sent a letter to Carothers informing her that her
application was incomplete. The letter stated that to be eligible
for review, Carothers had to submit an “Attending Physician
Statement” and a “County Physician Statement – or – Certifica-
tion of Disability Status” by May 9, 2011. Despite this letter, as
well as later conversations with Anderson, Carothers insisted
that she had submitted her application and refused to submit
the two requested documents.
    On April 8, 2011, Anderson sent Carothers a letter inform-
ing her that she still had not completed her disability applica-
tion. The letter further stated that Carothers must either
complete her paperwork for disability or return to work.
Carothers’ disability documents were due by April 15, 2011,
but if she chose to return to work then she had to schedule
an appointment with Medical by April 12, 2011. The letter
concluded: “Your unresponsiveness will be viewed as job
abandonment and will be referred for a pre-disciplinary
meeting.”
   On April 18, 2011, Anderson submitted a “Disciplinary
Recommendation” to the Government and Labor Relations
Unit regarding Carothers. Anderson noted that Carothers
“refuses to file for disability and cannot obtain a release to
return to work full duty. She has failed to follow a directive.”
On May 4, 2011, a pre-disciplinary hearing was held at the
JDC in front of a Hearing Officer from the Office of the
Transitional Administrator. Carothers was represented by
counsel at the hearing. On May 5, 2011, the Hearing Officer
8                                                    No. 15-1915

recommended discharging Carothers due to her accumulating
over ten unauthorized absences, as well as her failure to follow
Anderson’s instructions from the April 8, 2011, letter. The
JDC discharged Carothers in May 2011.
    Carothers filed suit against the Defendants in August 2012,
and filed her second amended complaint in January 2013,
which alleged that after Carothers’ June 2009 altercation with
the juvenile detainee, she developed an anxiety disorder and
that the JDC’s discharge constituted discrimination on account
of her disability. She further claimed that the JDC’s discharge
constituted discrimination on account of her race and sex.
Finally, she argued that the JDC retaliated against her for filing
a claim with the Equal Employment Opportunity Commission
(“EEOC”) in July 2009 alleging racial and gender discrimina-
tion. On March 30, 2015, the district court granted summary
judgment in favor of the Defendants. This appeal followed.
                       II. DISCUSSION
   We review the district court’s grant of summary judgment
de novo, and examine the entire record in the light most
favorable to Carothers. Stern v. St. Anthony’s Health Ctr., 788
F.3d 276, 284–85 (7th Cir. 2015) (citation omitted). Summary
judgment is appropriate if there are no genuine disputes of
material fact and the moving party is entitled to judgment as
a matter of law. Fed. R. Civ. P. 56(a). We address each of
Carothers’ claims separately to determine whether the district
court correctly granted summary judgment.
No. 15-1915                                                      9

   A. ADA Disability Discrimination Claim
    To establish discrimination on the basis of a disability,
Carothers must show: (1) she is “disabled” within the meaning
of the ADA; (2) she is “qualified to perform the essential
functions” of the position (with or without a reasonable
accommodation); and (3) she “suffered from an adverse
employment action because of her disability.” Hoppe v. Lewis
Univ., 692 F.3d 833, 838–39 (7th Cir. 2012) (citation omitted). In
this case, Carothers failed to establish that she is “disabled” for
ADA purposes.
    Under the ADA, the term “disability” means that an
individual has: (1) a physical or mental impairment that
substantially limits one or more “major life activities”; (2) a
record of such impairment; or (3) being regarded as having
such an impairment. 42 U.S.C. § 12102(1). Further, the ADA
defines “major life activities” as including, but not limited to:
“caring for oneself, performing manual tasks, seeing, hearing,
eating, sleeping, walking, standing, lifting, bending, speaking,
breathing, learning, reading, concentrating, thinking, commu-
nicating, and working.” 42 U.S.C. § 12102(2)(A).
    Carothers argues that she has a mental impairment (an
anxiety disorder that is “exacerbated by exposure to and
interactions with teenagers”), that substantially limits her
major life activity of working. But, if “working” is the only
major life activity Carothers claims is impaired, then she has
to show that her anxiety disorder “significantly restricted [her]
ability to perform either a class of jobs or a broad range of jobs
in various classes as compared to the average person having
comparable training, skills and abilities.” Povey v. City of
10                                                      No. 15-1915

Jeffersonville, Ind., 697 F.3d 619, 623 (7th Cir. 2012) (citation
omitted); see also 29 C.F.R. § 1630 Appendix. Furthermore,
“[d]emonstrating a substantial limitation in performing the
unique aspects of a single specific job is not sufficient to establish
that a person is substantially limited in the major life activity
of working.” 29 C.F.R. § 1630 Appendix (emphasis added).
    Here, Carothers has presented evidence that her anxiety
disorder prevents her from interacting with juvenile detainees
at the JDC. However, interacting with juvenile detainees is a
unique aspect of the single specific job of working as a hearing
officer at a juvenile correctional center. There is no evidence
that Carothers’ anxiety disorder would prevent her from
engaging in any other line of occupation. Since the inability to
interact with juvenile detainees does not restrict Carothers
from performing either a class of jobs or a broad range of jobs,
she has not established that she is disabled within the meaning
of the ADA. See Powers v. USF Holland, Inc., 667 F.3d 815,
822–23 (7th Cir. 2011) (holding that plaintiff was not impaired
in the major life activity of working when the evidence only
indicated that he could not work in truck driving positions
involving substantial dock work, as opposed to all truck
driving positions in general).
    Carothers argues for the first time on appeal that her
anxiety disorder not only prevented her from interacting with
the juvenile detainees at the JDC, but also prevented her from
interacting with any children. She argues that since “contact
with children could occur with any job in which [Carothers]
would have access to the public,” her anxiety disorder does
prevent her from performing a broad range of jobs. Her only
support for this claim is a single line from James M. Campbell’s
No. 15-1915                                                             11

letter that states, “I feel that it would be advisable to have
[Carothers] avoid working with children at this time.”
    Carothers did not present this argument to the district
court; thus it is waived. See Fleishman v. Cont’l Cas. Co., 698 F.3d
598, 607 (7th Cir. 2012) (finding plaintiff could not argue his
impairment limited his ability to “work” when he only argued
it affected his ability to “function and live” in the district
court). Furthermore, the record does not indicate
that Carothers’ anxiety disorder impaired her interactions
with all children. Even by construing the medical evaluations,
doctors’ letters, and the fainting incident in the light most
favorable to Carothers, her anxiety disorder was specifically
limited to impairing her interactions with juvenile detainees.
    In addition, Carothers’ claim that she could not perform
any job that had “access to the public” appears disingenuous
when she admitted in her deposition that she was working
part-time at Lady Foot Locker while she was on leave follow-
ing the June 2009 incident. Therefore, we cannot reasonably
infer that her anxiety disorder prevented her from interacting
with any children whatsoever. See Cung Hnin v. TOA (USA),
LLC, 751 F.3d 499, 508–09 (7th Cir. 2014).
   Since Carothers failed to show that she was disabled under
the meaning of the ADA, summary judgment was
appropriate.2

2
    Carothers also brought an ADA claim for failure to accommodate.
However, this claim fails because establishing that Carothers is “disabled”
is also required for a failure to accommodate claim. See King v. City of
Madison, 550 F.3d 598, 600 (7th Cir. 2008) (to withstand summary judgment
                                                             (continued...)
12                                                          No. 15-1915

     B. Title VII Race Discrimination Claim
   A plaintiff may establish a claim for race discrimination in
violation of Title VII by utilizing the direct method of proof or
the indirect method of proof. Harris v. Warrick Cnty. Sheriff’s
Dep’t, 666 F.3d 444, 447 (7th Cir. 2012) (citation omitted). In this
case, Carothers proceeded under both the direct and indirect
methods of proof. Her claim fails under either.
        1. Direct Method
    To proceed under the direct method of proof, Carothers
must present either direct or circumstantial evidence that
“creates a convincing mosaic of discrimination on the basis of
race.” Id. (citation omitted). Here, Carothers presents three
pieces of circumstantial evidence she claims creates a convinc-
ing mosaic of discrimination. First, she states that Earl Dunlap
told a group of employees, which included Carothers and
other African-Americans, that he would “take them to the
woodshed.” Carothers interpreted this phrase as having racist
undertones, since she believed it referred to how slaves were
punished in the antebellum South. Second, she claims that Earl
Dunlap once made a comment in 2008 within Carothers’
presence that Malcolm X was right that “black people should
have their own stuff.” Finally, she states that she is aware that
Brenda Welch was sued for race discrimination in her previous
employment.

2
  (...continued)
on failure to accommodate claim, must show: (1) plaintiff is qualified
individual with a disability; (2) employer was aware of the disability; and
(3) employer failed to reasonably accommodate the disability) (emphasis
added) (citation omitted).
No. 15-1915                                                  13

    To defeat summary judgment under the direct evidence
theory by relying solely upon circumstantial evidence, Caroth-
ers must show that the evidence “points directly to a discrimi-
natory reason for the employer’s action.” See Good v. Univ. of
Chi. Med. Ctr., 673 F.3d 670, 675 (7th Cir. 2012) (citations and
quotation omitted). First, regarding the woodshed comment,
we agree with the district court that the idiom “take someone
to the woodshed” refers to punishing or reprimanding an
individual, and there is no indication that the phrase has any
racial undertones. In fact, according to the Oxford Dictionary
of English Idioms, the etymology of the phrase does not
involve slavery, but rather refers “to the former practice of
taking a naughty child to a woodshed to be punished, out of
sight of other people.” From the horse’s mouth: Oxford
Dictionary of English Idioms 387 (John Ayto ed., 3rd ed. 2009).
Second, Earl Dunlap’s Malcolm X comment was made some-
time in 2008, yet the action at issue in this case is Carothers’
discharge in May 2011. Therefore, no reasonable jury could
find that either remark directly points to a discriminatory
reason for Carothers’ discharge.
    Finally, although Carothers claims that Brenda Welch was
previously sued for race discrimination, she offers no evidence
that Brenda Welch had anything to do with the JDC’s decision
to terminate Carothers’ employment. While Carothers argues
that Ms. Welch had previously complained to Earl Dunlap
about Carothers prior to her termination, she does not cite
anything in the record to support this contention other than her
own assertion. Nor does she indicate when this alleged
complaint occurred, what its contents were, or how it affected
Carothers’ termination. Furthermore, there is no evidence that
14                                                      No. 15-1915

Ms. Welch had any role in determining Carothers’ employment
status at the JDC. Thus, even assuming that Ms. Welch held
racial animus against African-Americans, Carothers cannot
succeed under the direct method of proof without showing any
connection between this animus and Carothers’ May 2011
discharge. See Harper v. Fulton Cnty., Ill., 748 F.3d 761, 766 (7th
Cir. 2014) (“[B]igotry, per se, is not actionable. It is actionable
only if it results in injury to a plaintiff; there must be a real link
between the bigotry and an adverse employment action.”)
(citation and quotation omitted).
        2. Indirect Method
    To proceed under the indirect method of proof, Carothers
must present evidence that: “(1) she is a member of a protected
class, (2) her job performance was meeting her employer’s
legitimate expectations, (3) she was subject to a materially
adverse employment action, and (4) the employer treated
similarly situated employees outside the protected class more
favorably.” Winsley v. Cook Cnty., 563 F.3d 598, 604 (7th Cir.
2009) (citations omitted). It is undisputed that Carothers was
a member of a protected class and that she suffered an adverse
employment action. However, she was not meeting legitimate
employment expectations and there is no evidence that the
JDC treated similarly-situated employees outside of the
protected class more favorably.
   Whether Carothers met the JDC’s legitimate employment
expectations is analyzed by examining her performance “at the
time of the employment action.” Moser v. Ind. Dep’t of Corr., 406
F.3d 895, 901 (7th Cir. 2005) (emphasis in original). While
Carothers fails to address this issue, the Defendants argue that
No. 15-1915                                                     15

at the time of her discharge she had excessive absenteeism and
was insubordinate. In the two months preceding her discharge,
she refused to follow Anderson’s instructions regarding
submitting the required paperwork for her disability applica-
tion, and she did not schedule an appointment with Medical to
return to work. In addition, although Carothers claims she did
submit all of the required paperwork, the Pension Board stated
that it did not have it, and Carothers ignored Anderson’s
reasonable requests to submit (or re-submit) the missing
documentation. Further, at the time of her discharge she had
exceeded the allowed number of unexcused absences by more
than ten days. Thus, Carothers did not satisfy the legitimate
expectations of her employer. See Bass v. Joliet Pub. Sch. Dist.
No. 86, 746 F.3d 835, 841 (7th Cir. 2014) (finding that plaintiff
was not meeting her employer’s legitimate employment
expectations because she repeatedly violated the attendance
guidelines).
    In addition, Carothers fails to show that similarly-situated
co-workers outside the protected class were treated more
favorably. Under the similarly-situated analysis, this court
examines “whether there are sufficient commonalities on the key
variables between the plaintiff and the would-be comparator to
allow the type of comparison that … would allow a jury to
reach an inference of discrimination or retaliation.” South v. Ill.
Envtl. Prot. Agency, 495 F.3d 747, 752 (7th Cir. 2007) (emphasis
in original) (citation omitted). Generally this involves examin-
ing whether the two employees shared the same supervisor,
were subject to the same standards and had engaged in similar
conduct, without significant distinguishing factors justifying
the differential treatment. Id. (citation omitted). However, it is
16                                                 No. 15-1915

a flexible analysis and above all, “common sense must guide
this inquiry.” Id. (citation omitted).
    Carothers first argues that John Albright, a Caucasian male
employee, was also injured in the June 2009 riot, but that the
JDC created a position in training for him that had no access to
the juvenile detainees and included a pay raise. However,
the Defendants indicate that Mr. Albright was originally hired
as a Youth Development Specialist, and in March 2011 was
hired as a Professional Development Specialist because of his
experience with cognitive behavior therapy. He worked in that
position until June 2013, when he was appointed to Director of
Quality Insurance. Importantly, Defendants assert that all three
positions involve interacting with the JDC detainees.
    Carothers admits she has no knowledge of Mr. Albright’s
job title, nor of his qualifications. Since Carothers’ only
evidence that Mr. Albright’s position involves no interaction
with juvenile detainees is her own uncorroborated statement,
and she does not know what Mr. Albright’s job title is, we
cannot reasonably infer that the positions do not involve
interactions with the juvenile detainees. See Cung Hnin, LLC,
751 F.3d at 508–09. The only variable that Mr. Albright and
Carothers share is that they both were injured in the June 2009
riot. However, Mr. Albright is not a sufficiently similar co-
worker because he did not work in the same position as
Carothers and had different training than her. See Diaz v. Kraft
Foods Global, Inc., 653 F.3d 582, 590 (7th Cir. 2011).
No. 15-1915                                                      17

    Carothers additionally argues that Donnie Mobile,3 a
Caucasian male, had been terminated for “no call no show,”
but that the JDC had rehired him. The record indicates that
Mr. Mobile was the Supervisor of Quality Assurance until he
became ill in November 2011 and went on an approved leave
of absence. Once his health improved in January 2012, he was
rehired. Notably, Carothers admits that she has no knowledge
of Mr. Mobile’s health. Although both Mr. Mobile and
Carothers took extended leaves of absence, Mr. Mobile did not
violate the JDC’s attendance policy. Carothers’ more than ten
unexcused absences at the time of her discharge is a significant
distinguishing factor that justifies her differential treatment.
See Majors v. Gen. Elec. Co., 714 F.3d 527, 538–39 (7th Cir. 2013)
(finding that the plaintiff could not survive summary judgment
when she failed to show how alleged comparators were
similarly situated other than that they had the same job title).
    Carothers also claims that in October 2009 she applied for
the litigation analyst position, but Kern informed her she
would not get it. Carothers states that the position instead went
to a “Caucasian woman that Kern had worked with at the
March of Dimes.” However, Carothers provides no informa-
tion to support this other than her own statement at her
deposition. Instead, the record contradicts her assertion
because Kern was not her supervisor until March 2010.
Further, the documentation from CareerBuilder indicates that
Carothers only applied for two positions between October 2008
and July 2011, neither of which was a litigation analyst


3
  The record is unclear whether his last name is spelled “Mobile” or
“Mobley.”
18                                                  No. 15-1915

position. In fact, the CareerBuilder documents show that
Carothers did not apply for a position in October 2009. As a
result, Carothers’ uncorroborated claim regarding the Cauca-
sian woman from the March of Dimes cannot defeat the
Defendants’ motion for summary judgment. See Ford v. Minteq
Shapes and Servs., Inc., 587 F.3d 845, 848 (7th Cir. 2009) (“The
record’s only evidence of [defendant] paying more to white
employees with equal responsibilities is [plaintiff’s] own
conclusory, uncorroborated testimony. This is not enough to
survive summary judgment.”).
   We agree with the district court that Carothers has not
established sufficient evidence under either the direct or
indirect methods of proof. As a result, summary judgment on
the Title VII race discrimination claim was appropriate.
     C. Title VII Sex Discrimination Claim
    Carothers argues that her discharge also constituted
unlawful sex discrimination. She proceeds under the indirect
method of proof, which involves the same four elements as
stated above. See, e.g., Bass, 746 F.3d at 841 (listing the ele-
ments).
   First, we have already found that Carothers was not
meeting legitimate employment expectations at the time of her
discharge. Second, Carothers only supports her claim by
noting that Kenny Davis and Vester Young were both African-
American male employees at the JDC who were injured at
work and were assigned to positions that involved no contact
with juvenile detainees. But, Carothers fails to address the fact
that Mr. Davis and Mr. Young were both assigned to the
“Support Clerk” position. Although this position does not
No. 15-1915                                                                19

involve contact with juvenile detainees, it is reserved solely for
employees who have a substantiated claim against them for
abusing juvenile detainees, but are ordered by a court to return
to work. Earl Dunlap created the Support Clerk position to
ensure that employees who have been charged with abusing
the juvenile detainees cannot have any further contact with
them. Mr. Davis and Mr. Young both had charges of abuse
filed against them. Carothers did not.
    Because Carothers failed to show that she was similarly-
situated to either Mr. Davis or Mr. Young, summary judgment
was appropriate.
    D. Title VII Retaliation Claims
     Retaliation claims proceed like discrimination claims under
either the direct or indirect methods of proof4. See Johnson v.
Gen. Bd. of Pension & Health Benefits of United Methodist Church,
733 F.3d 722, 727 (7th Cir. 2013) (citation omitted). In this case,
however, Carothers fails to identify whether she has a viable
retaliation claim under either the direct or indirect methods of
proof. Rather, she simply states that she was retaliated against
for filing a worker’s compensation claim after her June 2009
injury, and for filing a discrimination complaint with the
Illinois Department of Human Rights and the EEOC on




4
    Recent circuit opinions have critiqued the utility of distinguishing
between the direct and indirect methods of proof, however we have yet to
abandon these two forms of analysis. See Castro v. DeVry Univ., Inc., 786 F.3d
559, 564 (7th Cir. 2015) (noting recent decisions questioning the distinction,
but nonetheless proceeding under the direct method of proof).
20                                                         No. 15-1915

December 28, 2010, and March 2, 2011.5 The indirect method of
proof requires identifying similarly-situated co-workers who
did not engage in protected activity and were treated more
favorably; by failing to identify any, Carothers has waived this
analysis. See Brown v. Advocate S. Suburban Hosp., 700 F.3d 1101,
1106 (7th Cir. 2012) (citing Harper v. C.R. England, Inc., 687 F.3d
297, 309–10 (7th Cir. 2012)). Thus, we will examine Carothers’
claim under the direct method of proof.
    Under the direct method of proof, Carothers must show:
(1) she engaged in a statutorily protected activity; (2) she
suffered a materially adverse action; and (3) the Defendants’
desire to retaliate was the but-for cause of the adverse action.
See Sklyarsky v. Means-Knaus Partners, L.P., 777 F.3d 892, 898
(7th Cir. 2015) (citations omitted); see also Univ. of Tex. Sw. Med.
Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013) (holding that Title VII
retaliation claims must be proven under “traditional principles
of but-for causation”). In this case, Carothers’ arguments fail
because she does not establish any causal link between the
adverse employment actions and her protected conduct.
    Regarding the worker’s compensation claim, Carothers
includes a laundry list of adverse employment actions she
claims were retaliatory. Specifically, she claims that Ander-
son’s refusal to allow her to return to work after her injury,
Carothers’ lack of responsibilities assigned to her on her first


5
  There is a discrepancy between Carothers’ second amended complaint,
which claims retaliation for filing a discrimination complaint on July 22,
2009, and her argument in response to Defendants’ summary judgment
motion and on appeal, which claims retaliation for filing complaints on
December 28, 2010, and March 2, 2011.
No. 15-1915                                                     21

day back to work, the fact that items were missing from her
desk, the reassignment to performing data entry functions,
being precluded from participating in her department’s weekly
meetings with Earl Dunlap, and Kern’s refusal to approve
Carothers’ requested time off for her doctor’s appointments
were all in retaliation for Carothers filing a worker’s compen-
sation claim. But Carothers fails to present any evidence
connecting any of these perceived slights to her worker’s
compensation claim. As a result, she has failed to satisfy the
causation element. See Chaib v. Indiana, 744 F.3d 974, 987 (7th
Cir. 2014) (affirming summary judgment where employee
failed to show that any of the adverse employment actions she
endured were caused by her complaints to her employer).
    Carothers also argues that Anderson retaliated against her
after she filed her discrimination claims with the Illinois
Department of Human Rights and the EEOC. Specifically, she
claims that the JDC Human Resources Department prevented
her from taking the “IMPACT” test, which was a prerequisite
for applying to certain jobs on CareerBuilder. Carothers fails to
cite to anything in the record indicating that the Human
Resources Department prevented her from taking the test, nor
is there any evidence that Anderson had anything to do with
such a decision. Carothers’ uncorroborated speculation does
not prevent summary judgment. See Ripberger v. Corizon, Inc.,
773 F.3d 871, 882 (7th Cir. 2014) (finding that plaintiff could not
establish causation for retaliation claim when she “provided
nothing beyond her own speculation that [her superintendent]
had some ‘say so’ in the decision-making”) (citation omitted).
22                                                  No. 15-1915

                     III. CONCLUSION
    For the foregoing reasons, the decision of the district court
is AFFIRMED.